In an action to recover damages for injury to property, defendants appeal from an order of the Supreme Court, Westchester County, entered February 23, 1966, which denied their motion to dismiss the complaint because of unreasonable neglect to proceed. Order reversed, without costs, and motion to dismiss granted. Issue in this matter was joined in 1958 and defendants have been obliged to resort to the court in order to obtain a bill of particulars, a pretrial examination, and a signed copy of such examination. Plaintiff has failed to go forward with her case on a number of occasions and once failed to appear in court after defendant had journeyed from California for the trial. The case was marked off the calendar several times and was last restored to the calendar in early 1964. Plaintiff then waited two years to serve a copy of the order on the calendar commissioner. Plaintiff’s affidavit in opposition to the motion to dismiss contains no evidentiary statements and is worthless as an affidavit of merits. Her attorney’s statement, dated in 1966, denies that there has been any delay in prosecuting this 1958 case and furnishes no justification except to say that “the difficulties which have arisen with respect to setting the matter down for trial have been largely due to the uncooperative attitude of the defendants and of their attorney ”. As plaintiff failed to show either a reasonable excuse or a meritorious cause of action, the motion to dismiss the complaint should have been granted (Keating v. Smith, 20 A D 2d 141). Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.